Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 10 February 1783
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            Sir
                            Head Qrs Newburgh Feby 10th 1783
                        
                        It was only because I expected momently the satisfaction of seeing you at my Quarters, that I denied myself
                            the pleasure of acknowledging your extremely obliging Letter of the 23 of Janry at the instant it came to hand—but since I
                            find by your other favor of the 4th of Feby (which was duly delivered by Col. McMahon on the Evening of the 5th) that you
                            may not perhaps arrive until fourteen days from that date; I cannot delay any longer to thank you for the repeated proofs
                            you have given of your partiallity & attachment to me, & at the same time to assure you how happy I shall
                            be made by your presence, and with how great veneration & esteem I have the honor to be &c.
                    P.S. I had proposed to make a visit to the Posts on our Northern frontier about this time, but shall delay the Journey until the 18th the time affixed in your last letter for being at my Quarters—should your arrival be postponed beyond that day, I shall hope for the pleasure of seeing you at my return, or in any moment when it can be made convenient for you.